DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 07/13/2022.This communication is considered fully responsive and sets forth below.
Examiner’s note 
This application claims priority to Chinese Patent Application No. KR10-2019-0017249 filed on 02/14/2019.											Examiner noted that the certified copy of Korean Patent Applications has been received; however, there is no English translation; Thus, applicant did not perfect the priority date. Therefore, the priority date for this application is effective filing date of the application 02/12/2020.

Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 06/14/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4-6,9-11,14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al WO2020155166A1.
2-3,7-8,12-13 and 17-18 are Cancelled.	

Regarding claim 1, LI et al WO2020155166A1 discloses A method performed by a terminal in a wireless communication system(page 25, lines 14-16, disclose method, wherein, the gNB sends a signal ( or DCI) to indicate whether the UE needs to monitor the PDCCH at the associated PDCCH monitoring point), the method comprising: 					receiving, from a base station, a configuration message  (page 7, lines 15-17, in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. a configuration message) to a UE) for configuring a channel state information reference signal (CSI-RS) for mobility((page 45,lines 26 a CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured)  and a discontinuous reception (DRX) (page 6,  lines 19-22, the configuration signaling includes  DRX parameters),
the configuration message including information on a length of a DRX cycle (Page 17, example 3, the configuration signaling include one or more of the following parameters such as DRX parameter set, short cycle and a DRX long cycle); 
determining that the CSI-RS for mobility is to be received outside a DRX active time ((page 45, lines 26 a CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured) and ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time),		 		
    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale

in case that the terminal is configured to operate in a power saving mode  (page 36,lines11-12, example 15, FIG. 4a, the configuration signaling transmitted at 410 includes a configuration of power saving signal(i.e. power saving mode) based on PDCCH), and 			in case that the length of the DRX cycle is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value); 			receiving, from the base station outside a DRX active time, the CSI-RS for mobility based on the determining that the CSI-RS for mobility is to be received outside the DRX active time( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )),



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


	performing, by using the received CSI-RS for mobility, a preparation operation for monitoring a physical downlink control channel (PDCCH) in the DRX active time; and monitoring the PDCCH in DRX occasions within the DRX active time based on a result of the preparation operation (page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )), wherein During DRX (i.e. a DRX active time), the UE monitors the physical downlink control channel (PDCCH) at a predetermined time) (page 7, lines 22-23).

Regarding claim 6, LI et al WO2020155166A1 discloses A method performed by a base station in a wireless communication system, the method comprising: 				transmitting, to a terminal, a configuration message (page 7, lines 15-17, in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. a configuration message) to a UE) for configuring a channel state information reference signal (CSI-RS) for mobility ((page 45,lines 26 a CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured) and 			a discontinuous reception (DRX) (page 6,  lines 19-22, the configuration signaling includes  DRX parameters), 
the configuration message including information on a length of a DRX cycle (Page 17, example 3, the configuration signaling include one or more of the following parameters such as DRX parameter set, short cycle and a DRX long cycle (i.e. information on a length of a DRX cycle); 
determining that the CSI-RS for mobility is to be transmitted outside a DRX active time  ((page 45, lines 26 a CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured) and ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time),		 		
    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale
				in case that the terminal is configured to operate in a power saving mode (page 36,lines11-12, example 15, FIG. 4a, the configuration signaling transmitted at 410 includes a configuration of power saving signal(i.e. power saving mode) based on PDCCH), and 			in case that the length of the DRX cycle is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value); 
transmitting, to the terminal outside a DRX active time, the CSI-RS for mobility based on the determining that the CSI-RS for mobility is to be received outside the DRX active tim,	
( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )),



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


wherein a preparation operation is performed based on the CSI-RS for monitoring a physical downlink control channel (PDCCH) in the DRX active time; and 	transmitting, to the terminal, the PDCCH in DRX occasions within the DRX active time(page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )), wherein During DRX (i.e. a DRX active time), the UE monitors the physical downlink control channel (PDCCH) at a predetermined time) (page 7, lines 22-23).

Regarding claim11, LI et al WO2020155166A1 discloses a terminal in a wireless communication system, 										the terminal comprising: a transceiver configured to transmit or receive a signal; and a controller coupled with the transceiver (page 5, lines 7-16,FIG. 2 .An apparatus 2 10 such as  a wireless device such as UEs  can include processor electronics 220 such as a microprocessor The apparatus 210 ca include transceiver electronics 230 to send and/or receive wireless signals over one or more communication interfaces such as antenna 240. The apparatus 210 can include one or more memories (not explicitly shown) configured to store information such as data and/or executable instructions) and configured to: 							receive, from a base station, a configuration message(page 7, lines 15-17, in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. a configuration message) to a UE) for configuring a channel state information reference signal (CSI-RS) for mobility ((page 45,lines 26 a CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured) and a discontinuous reception (DRX) (page 6,  lines 19-22, the configuration signaling includes  DRX parameters), 											the configuration message including information on a length of a DRX cycle (Page 17, example 3, the configuration signaling include one or more of the following parameters such as DRX parameter set, short cycle and a DRX long cycle);, 					determine that the CSI-RS for mobility is to be received outside a DRX active time((page 45, lines 26 a CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured) and ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time),		 		
    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale

 in case that the terminal is configured to operate in a power saving mode (page 36,lines11-12, example 15, FIG. 4a, the configuration signaling transmitted at 410 includes a configuration of power saving signal(i.e. power saving mode) based on PDCCH),and 			in case that the length of the DRX cycle is larger than or equal to a threshold value(page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value), 	receive, from the base station outside a DRX active time, the CSI-RS for mobility based on determining that the CSI-RS for mobility is to be received outside the DRX active time( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )).



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


Response dated: June 14, 2022 	Reply to Office Action of: April 15, 2022perform, by using the received CSI-RS, for mobility, a preparation operation for monitoring a physical downlink control channel (PDCCH) in the DRX active time, and monitor the PDCCH in DRX occasions within the DRX active time based on a result of the preparation operation(page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )), wherein During DRX (i.e. a DRX active time), the UE monitors the physical downlink control channel (PDCCH) at a predetermined time) (page 7, lines 22-23).

Regarding claim16, LI et al WO2020155166A1 discloses a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit or receive a signal; and a controller coupled with the transceiver (page 5, lines 7-16, FIG. 2 shows An apparatus 210 such as a base station 120 can include processor electronics 220 such as a microprocessor. The apparatus 210 ca include transceiver electronics 230 to send and/or receive wireless signals over one or more communication interfaces such as antenna 240. The apparatus 210 can include one or more memories (not explicitly shown) configured to store information such as data and/or executable instructions)and configured to: 			transmit, to a terminal, a configuration message  (page 7, lines 15-17, in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. a configuration message) to a UE)  for a channel state information reference signal (CSI-RS) for mobility ((page 45,lines 26 a CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured)  and a discontinuous reception (DRX) (page 6,  lines 19-22, the configuration signaling includes  DRX parameters),			 the configuration including information on a length of a DRX cycle(Page 17, example 3, the configuration signaling include one or more of the following parameters such as DRX parameter set, short cycle and a DRX long cycle); 						determine that the CSI-RS for mobility is to be transmitted outside a DRX active time((page 45, lines 26 a CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured) and ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time) in case that the terminal is configured to operate in a power saving mode  (page 36,lines11-12, example 15, FIG. 4a, the configuration signaling transmitted at 410 includes a configuration of power saving signal(i.e. power saving mode) based on PDCCH) and in case that the length of the DRX cycle is larger than or equal to a threshold value(page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value); , 									transmit, to the terminal outside a DRX active time, the CSI-RS for mobility based on the determining that the CSI-RS for mobility is to be received outside the DRX active time( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )),



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


wherein a preparation operation is performed based on the CSI-RS for monitoring a physical downlink control channel (PDCCH) in the DRX active time, and transmit, to the terminal, the PDCCH in DRX occasions within the DRX active time(page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )), wherein During DRX (i.e. a DRX active time), the UE monitors the physical downlink control channel (PDCCH) at a predetermined time) (page 7, lines 22-23).



Regarding claims 4, 9 ,14 and 19, LI et al WO2020155166A1    discloses all the features with respect to the claims 1, 6, 11 and 16, respectively.
LI further discloses wherein the configuration message further includes at least one of 		information relating to a transmission resource of the CSI-RS for mobility ((page 45, lines 26 a CSI-RS resource mobility (i.e. resource of the CSI-RS for mobility) is configured), 	
information 2Appl. No.: 16/788,858 Response dated: June 14, 2022Reply to Office Action of: April 15, 2022 relating to a transmission periodicity of the CSI-RS for mobility ((page 45, lines 26 a CSI-RS resource mobility (i.e. resource of the CSI-RS for mobility) is configured), (page 49, lines 30-31. the periodic CSI-RS resource set is configured) and (Page 40, lines 17-19 The CRS-RS within the resource set is configured with a periodicity of l 0, 20, 40, or 80 ms),												information relating to a transmission offset of the CSI-RS for mobility ((page 45, lines 26 a CSI-RS resource mobility (i.e. resource of the CSI-RS for mobility) is configured) and ( Page 7, lines16 The configuration signaling may include at least one of following parameters: a slot offset threshold) and ( Page 8, lines 6-7The transmission information associated with the slot offset threshold configuration comprises a slot offset threshold of an aperiodic channel state information reference signal (CSI-RS)),
information relating to a gap between a transmission occasion of the CSI-RS for mobility and an active time (page 42,lines 9-12)wherein the configuration signaling includes a CSI resource offset, wherein the CSI resource offset  is a time gap (i.e. a gap) between the slot in which a CSI-RS resource set is transmitted and a reference slot, wherein the reference slot is the slot where DRX on-duration starts),									information relating to a preparation time of the CSI-RS for mobility (page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )).  

Regarding claims 5, 10, 15 and 20, LI et al WO2020155166A1    discloses all the features with respect to the claims 1, 6, 11 and 16 respectively.
LI further discloses wherein the preparation operation is for controlling a radio frequency (RF) and a baseband to monitor the PDCCH, and includes at least one of 					channel measurement ( FIG.16, discloses page 48lines 24-31, ,the configuration signaling (i.e. Parameter)is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620(i.e. controlling a radio frequency (RF) and a baseband to monitor the PDCCH), the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e.  channel measurement), at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time),	channel tracking ((page 23, lines 1-2 a reference signal is configured for UE channel tracking or measurement and (page 23, lines12-13the UE detects and receives the reference signal for channel tracking or measurement), 
or 
automatic gain control (AGC).  

response to Remarks/Arguments
Applicant’s argument:										 Applicant argued that the references cited, dos not discloses “a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a configuration message for configuring a channel state information reference signal (CSI-RS) for mobility and a discontinuous reception (DRX), the configuration message including information on a length of a DRX cycle; determining that the CSI-RS for mobility is to be received outside a DRX active time in case that the terminal is configured to operate in a power saving mode and in case that the length of the DRX cycle is larger than or equal to a threshold value; receiving, from the base station outside a DRX active time, the CSI-RS for mobility based on the determining that the CSI-RS for mobility is to be received outside the DRX active time; performing, by using the received CSI-RS for mobility, a preparation operation for monitoring a physical downlink control channel (P DCCH) in the DRX active time; and monitoring the P DCCH in DRX occasions within the DRX active time based on a result of the preparation operation” as cited in amended claim1. The independent claims 6, 11 and 16 recite similar features as claim1.
Examiner’s response
Applicant’s remarks and argument filed on 06/14/2022 are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims. 			LI et al WO2020155166A1 discloses all the limitation of the claim1 as follow: 			A method performed by a terminal in a wireless communication system (page 25, lines 14-16, disclose method, wherein, the gNB sends a signal ( or DCI) to indicate whether the UE needs to monitor the PDCCH at the associated PDCCH monitoring point), the method comprising:												receiving, from a base station, a configuration message  (page 7, lines 15-17, in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. a configuration message) to a UE) for configuring a channel state information reference signal (CSI-RS) for mobility((page 45,lines 26 a CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured)  and a discontinuous reception (DRX) (page 6,  lines 19-22, the configuration signaling includes  DRX parameters),												the configuration message including information on a length of a DRX cycle (Page 17, example 3, the configuration signaling include one or more of the following parameters such as DRX parameter set, short cycle and a DRX long cycle); 							determining that the CSI-RS for mobility is to be received outside a DRX active time ((page 45, lines 26 a CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured) and ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time),		 		
    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale

in case that the terminal is configured to operate in a power saving mode  (page 36,lines11-12, example 15, FIG. 4a, the configuration signaling transmitted at 410 includes a configuration of power saving signal(i.e. power saving mode) based on PDCCH), and 			in case that the length of the DRX cycle is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value); 			receiving, from the base station outside a DRX active time, the CSI-RS for mobility based on the determining that the CSI-RS for mobility is to be received outside the DRX active time( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )),



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


	performing, by using the received CSI-RS for mobility, a preparation operation for monitoring a physical downlink control channel (PDCCH) in the DRX active time; and monitoring the PDCCH in DRX occasions within the DRX active time based on a result of the preparation operation (page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )), wherein During DRX (i.e. a DRX active time), the UE monitors the physical downlink control channel (PDCCH) at a predetermined time) (page 7, lines 22-23).
receiving, from a base station, a configuration message  (page 7, lines 15-17, in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. a configuration message) to a UE) for configuring a channel state information reference signal (CSI-RS) for mobility((page 45,lines 26 a CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured)  and a discontinuous reception (DRX) (page 6,  lines 19-22, the configuration signaling includes  DRX parameters),
the configuration message including information on a length of a DRX cycle (Page 17, example 3, the configuration signaling include one or more of the following parameters such as DRX parameter set, short cycle and a DRX long cycle); 
determining that the CSI-RS for mobility is to be received outside a DRX active time ((page 45, lines 26 a CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured) and ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time),		 		
    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale

in case that the terminal is configured to operate in a power saving mode  (page 36,lines11-12, example 15, FIG. 4a, the configuration signaling transmitted at 410 includes a configuration of power saving signal(i.e. power saving mode) based on PDCCH), and 			in case that the length of the DRX cycle is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value); 			receiving, from the base station outside a DRX active time, the CSI-RS for mobility based on the determining that the CSI-RS for mobility is to be received outside the DRX active time( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility (i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )),


    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


	performing, by using the received CSI-RS for mobility, a preparation operation for monitoring a physical downlink control channel (PDCCH) in the DRX active time; and monitoring the PDCCH in DRX occasions within the DRX active time based on a result of the preparation operation (page 42, lines 8-31} the configuration signaling includes a configuration signaling to define a preparation period (i.e. a preparation operation) , wherein ( see fig.16  discloses CSI-RS 1680 is received in preparation period before the DRX on-duration state is activated (or starts)  1640 (i.e. a DRX active time), wherein CSI-RS resource mobility(i.e. CSI-RS for mobility) is configured ((page 45,lines 26 )), wherein During DRX (i.e. a DRX active time), the UE monitors the physical downlink control channel (PDCCH) at a predetermined time) (page 7, lines 22-23).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 6,11, and 16 recite features analogous to those of Claim 1, the cited passages teach independent claims 6,11, and 16, as well. Furthermore, the cited passages teach dependent claims, as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478